Exhibit AMENDED AND RESTATED SECURITY AGREEMENT This AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is dated as of December 28, 2009 and entered into by THE TALBOTS, INC., a corporation duly organized and validly existing under the laws of the State of Delaware (the “Borrower”) and each domestic Subsidiary of the Borrower listed on the signature pages hereto (the “Subsidiary Guarantors” and, together with the Borrower and each other entity that may become a party hereto as an Additional Grantorafter the date hereof in accordance with Section 20 hereof a “Grantor” and, collectively the “Grantors”) in favor of AEON CO., LTD., a corporation organized and existing under the laws of Japan, as Lender under the Credit Agreement referred to below (the “Lender” and, together with its successors and assigns, “Secured Party”). PRELIMINARY STATEMENTS A.Pursuant to the Secured Revolving Loan Agreement, dated as of April 10, 2009 (as amended, modified and supplemented, the “Existing Credit Agreement”), between the Borrower and the Lender, the Lender made certain extensions of credit and other financial accommodations, subject to the terms and conditions set forth in the Existing Credit Agreement, to the Borrower. B.The Subsidiary Guarantors entered into and delivered the Guaranty Agreement, dated April 10, 2009 (as amended, modified and supplemented, the “Existing Guaranty”), in favor of Secured Party, pursuant to which each Subsidiary Guarantor guarantied the prompt payment and performance when due of all obligations of the Borrower under the Existing Credit Agreement and each other Loan Document (as defined thereunder). C.The Grantors and the Secured Party entered into that certain Security Agreement, dated as of April 10, 2009 (as amended, modified and supplemented, the “Existing Security Agreement”), pursuant to which the Grantors granted a continuing Lien and security interest to the Secured Party in the collateral described therein to secure obligations of the Grantors under the Existing Credit Agreement and the Existing Guaranty. D.The Borrower and the Lender have entered into the Amended and Restated Secured Revolving Loan Agreement, dated as of December 28, 2009 (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”; the terms defined therein and not otherwise defined herein being used herein as therein defined), which amended and restated the Existing Credit Agreement. E.In connection with the amendment and restatement of the Existing Credit Agreement pursuant to the Amended and Restated Credit Agreement, the Guarantors entered into that certain Reaffirmation Agreement to Guaranty (the “Reaffirmation”), dated as of December 28, 2009, in favor of the Lender, pursuant to which, among other things, each Guarantor reaffirmed its obligations under the Guaranty and affirmed that such obligations apply to the Amended and Restated Credit Agreement (the Existing Guaranty, as reaffirmed by the Reaffirmation, and as the same may be further reaffirmed, amended, restated, amended and restated, supplemented, replaced or otherwise modified from time to time, the “Guaranty”). F.In order to induce the Lender to enter into the Credit Agreement and the other Loan Documents and in order to induce the Lenders to continue to make the extensions of credit as provided for in the Credit Agreement, the Grantors have agreed to amend and restate the Existing Security Agreement as provided herein. 1 G.It is the intent of the parties hereto that this Agreement amend and restate in its entirety the Existing Security Agreement as provided for herein. NOW, THEREFORE, in consideration of the agreements set forth herein and in the Credit Agreement and in order to induce Lender to make Revolving Loans and other extensions of credit under the Credit Agreement, each Grantor hereby agrees with Secured Party as follows: SECTION 1. Grant of Security. Each Grantor hereby assigns to Secured Party, and hereby grants to Secured Party a security interest in, all of such Grantor’s right, title and interest in and to all of the personal property of such Grantor, in each case whether now or hereafter existing, whether tangible or intangible, whether now owned or hereafter acquired, wherever the same may be located and whether or not subject to the Uniform Commercial Code as it exists on the date of this Agreement, or as it may hereafter be amended in the State of New York, including the following (the “Collateral”): (a)all Accounts; (b)all Chattel Paper; (c)all Money and all Deposit Accounts, together with all amounts on deposit from time to time in such Deposit Accounts; (d)all Documents; (e)all General Intangibles, including all intellectual property, Payment Intangibles and Software; (f)all Goods, including Inventory, Equipment and Fixtures; (g)all Instruments; (h)all Investment Property; (i)all Letter-of-Credit Rights and other Supporting Obligations; (j)all Records; (k)all Commercial Tort Claims, including those set forth on Schedule 1 annexed hereto; and (l)all Proceeds and Accessions with respect to any of the foregoing Collateral.; provided, however, that (A) “Collateral” shall not include (i) any Excluded Property (provided, further, that if and when any property shall cease to be Excluded Property (and otherwise constitutes Collateral at such time), such property shall be deemed at all times from and after the date hereof to constitute Collateral) nor (ii) any Equity Interest in Talbots Classics National Bank or Talbots Charitable Foundation, Inc. and (B) in the case of Equity Interests in any foreign Subsidiary, the Collateral shall be limited to 100% of the non-voting Equity Interests (if any) and 66% of the voting Equity Interests in such foreign Subsidiary. 2 Each category of Collateral set forth above shall have the meaning set forth in the UCC (to the extent such term is defined in the UCC), it being the intention of Grantors that the description of the Collateral set forth above be construed to include the broadest possible range of assets. SECTION 2. Security for Obligations. This Agreement secures, and the Collateral is collateral security for, the prompt payment or performance in full when due, whether at stated maturity, by required prepayment, declaration, acceleration, demand or otherwise, of all Secured Obligations of each Grantor. SECTION 3. Grantors Remain Liable. Anything contained herein to the contrary notwithstanding, (a) each Grantor shall remain liable under any contracts and agreements included in the Collateral, to the extent set forth therein, to perform all of its duties and obligations thereunder to the same extent as if this Agreement had not been executed, (b) the exercise by Secured Party of any of its rights hereunder shall not release any Grantor from any of its duties or obligations under the contracts and agreements included in the Collateral, and (c) Secured Party shall not have any obligation or liability under any contracts, licenses, and agreements included in the Collateral by reason of this Agreement, nor shall Secured Party be obligated to perform any of the obligations or duties of any Grantor thereunder or to take any action to collect or enforce any claim for payment assigned hereunder. SECTION 4. Representations and Warranties. Each Grantor represents and warrants as follows: (a)Perfection.The security interests in the Collateral granted to Secured Party hereunder constitute valid security interests in the Collateral, securing the payment of the Secured Obligations.Upon (i) the filing of UCC financing statements naming each Grantor as “debtor”, naming Secured Party as “secured party” and describing the Collateral in the filing offices with respect to such Grantor set forth on Schedule 2 annexed hereto, (ii) in the case of the Securities Collateral consisting of certificated Securities or evidenced by Instruments, in addition to filing of such UCC financing statements, delivery of the certificates representing such certificated Securities and delivery of such Instruments to Secured Party, in each case duly endorsed or accompanied by duly executed instruments of assignment or transfer in blank, (iii) in the case of the Intellectual Property Collateral constituting Copyrights, Copyright Registrations and Copyright Rights, in addition to the filing of such UCC financing statements, the recordation of a grant with the applicable Copyright Office, (iv) in the case of Equipment that is covered by a certificate of title, the filing with the registrar of motor vehicles or other appropriate authority in the applicable jurisdiction of an application requesting the notation of the security interest created hereunder on such certificate of title, and (v), in the case of any Deposit Account and any Investment Property constituting a Security Entitlement, Securities Account, Commodity Contract or Commodity Account, the execution and delivery to Secured Party of an agreement providing for control by Secured Party thereof, the security interests in the Collateral granted to Secured Party will constitute perfected security interests therein prior to all other Liens (except for Liens expressly permitted under the Credit Agreement to be prior to the Liens in favor of the Secured Party), and all filings and other actions (to the extent within the control of the Grantors)necessary to perfect and protect such security interests have been, or promptly after the date hereof will be, duly made or taken. (b)Office Locations; Type and Jurisdiction of Organization; Locations of Equipment and Inventory.Such Grantor’s name as it appears in official filings in the jurisdiction of its organization, type of organization (i.e. corporation, limited partnership, etc.), jurisdiction of organization, principal place of business, chief executive office, office where such Grantor keeps its Records regarding the Accounts, Intellectual Property and originals of Chattel Paper, and organization number provided by the applicable Government Authority of the jurisdiction of organization are set forth on Schedule 3 annexed hereto (as supplemented by the Grantors from time to time in writing to the Secured Party referencing such Schedule in connection with the addition of Additional Grantors or in connection with changes to a Grantor’s jurisdiction of organization permitted under the Loan documents).All of the Equipment and Inventory is located at the places set forth on Schedule 4 annexed hereto, except for Inventory which, in the ordinary course of business, is (x) in transit either (i) from a supplier to a Grantor, (ii) between the locations set forth on Schedule 4 annexed hereto, (iii) to customers of a Grantor or (y) is located in other retail stores or warehouses of the Borrower or its Subsidiaries to the extent such Grantor has previously identified such location in a written supplement to Schedule 4 to this Agreement delivered to the Secured Party. 3 (c)Names.No Grantor (or predecessor by merger or otherwise of such Grantor) has, within the five year period preceding the date hereof, or, in the case of an Additional Grantor, the date of the applicable Counterpart, had a different name from the name of such Grantor listed on the signature pages hereof, except the names set forth on
